979 So. 2d 931 (2008)
CITIZENS PROPERTY INSURANCE CORPORATION, Petitioner,
v.
Jon Allen DANCY, Respondent.
No. SC07-1720.
Supreme Court of Florida.
March 27, 2008.
G. Alan Howard and Robert M. Dees of Milam, Howard, Nicandri, Dees and Gillam, P.A., Jacksonville, FL, for Petitioner.
Louis K. Rosenbloum of Law Office of Louis K. Rosenbloum, P.A., and Robert N. Heath, Jr. of McDonald, Fleming, et al., Pensacola, FL, for Respondent.
PER CURIAM.
We have for review Citizens Property Insurance Corp. v. Dancy, 963 So. 2d 271 (Fla. 1st DCA 2007), in which the First District Court of Appeal cited as authority its decision in Florida Farm Bureau Casualty Insurance Co. v. Cox, 943 So. 2d 823 (Fla. 1st DCA 2006), quashed, 967 So. 2d 815 (Fla.2007). At the time the First District issued its decision in Dancy, Cox was pending review in this Court. We have jurisdiction. See art. V, § 3(b)(3), Fla. Const.; Jollie v. State, 405 So. 2d 418 (Fla. 1981).
We ultimately quashed the First District's underlying Cox decision. See Fla. Farm Bureau Cas. Ins. Co. v. Cox, 967 So. 2d 815 (Fla.2007). We accordingly issued an order directing respondent to show cause why this Court should not accept jurisdiction in the present case, quash the Dancy decision under review, and remand for reconsideration in light of our decision in Cox. Upon consideration of respondent's response and petitioner's reply thereto, we have determined to so proceed.
We thus grant the petition for review in the present case. The decision under review is quashed, and this matter is remanded to the First District Court of Appeal for reconsideration upon application of this Court's decision in Cox. Respondent's pending motion for appellate attorney fees is hereby denied.
It is so ordered.
LEWIS, C.J., and WELLS, ANSTEAD, PARIENTE, QUINCE, CANTERO, and BELL, JJ., concur.